Citation Nr: 0807755	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-28 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied the benefits 
sought on appeal.

The case was remanded by the Board to the RO in February 2007 
to afford the veteran a personal hearing he had requested to 
be held before a Veterans Law Judge sitting at the RO.  
However, in a statement received in November 2007, the 
veteran withdrew his hearing request.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed February 2003 rating decision, the RO 
denied service connection for degenerative joint disease, 
residuals of an old knee injury.

2.  Evidence received since the February 2003 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right knee disability.




CONCLUSIONS OF LAW

1. The February 2003 rating decision, which denied service 
connection for degenerative joint disease, residuals of an 
old knee injury, is final. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2. The evidence received subsequent to the February 2003 
rating decision is new and material; the claim for service 
connection for a right knee disability is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In compliance with a February 2007 Board remand, the RO 
issued a August 2007 VCAA notice letter which provided the 
veteran with an explanation of the meaning of both "new" 
and "material" evidence and provided notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the previous 
denial of service connection.  The August 2007 letter also 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant August 2007 
notice.  The veteran was afforded an opportunity to submit 
any additional evidence subsequent to the August 2007 notice.  
Further, in light of the Board's favorable decision on the 
issue of new and material evidence, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The veteran's service medical records, VA and private 
treatment records, an RO hearing transcript, and various lay 
statements have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  



B.  Law 

1.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 
Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  

2.  New and Material Evidence 

The RO previously considered and denied the veteran's claim 
for service connection for a right knee disability in October 
1970 and February 2003 rating decisions.  The Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

C.  Analysis

The RO previously denied the veteran's claim for service 
connection for a right knee disability in October 1970 and 
February 2003 rating decisions.  The RO found that a pre-
service knee injury was not aggravated by military service 
beyond natural progression.  The veteran did not appeal 
either the October 1970 or the February 2003 rating 
decisions.  The Board finds that the last final rating 
decision was in February 2003.  

An August 2007 VCAA notice letter informed the veteran that 
his claim was previously denied because a pre-service knee 
injury was not aggravated by military service beyond natural 
progression.  Thus, the Board finds that new and material 
evidence in this case must establish that the veteran's pre-
existing right knee disability was made worse by his military 
service.

At the time of the February 2003 rating decision, evidence of 
record included: (1) service medical records; (2) VA and 
private treatment records from 1995 to 2003; and (3) lay 
statements from the veteran in support of his claim.  Service 
medical records show that the veteran had a right medial 
menisectomy prior to service.  The veteran was seen for right 
knee pain and joint effusion in service after doing a duck 
walk exercise.  The veteran continued to be seen for knee 
complaints.  He had a January 1969 diagnosis of degenerative 
joint disease in the right knee and was put on physical 
profile.  VA and private treatment records show that the 
veteran has degenerative joint disease of the right knee.  

Evidence received subsequent to the February 2003 rating 
decision in relation to the veteran's current claims 
includes: (1) VA treatment records dated from November 2002 
to March 2003; (2) an August 2003 VA MRI; (3) a January 2004 
VA treatment report; (4) a July 2004 RO hearing transcript; 
and (5) lay statements from the veteran in support of his 
claim.  This evidence is new in that it has not previously 
been submitted.  The veteran also submitted copies clinical 
notes from his service medical records.  Copies from the 
service medical records are not new, in that they were 
previously of record.  

The Board finds that the new evidence submitted is material.  
VA treatment records reflect a current diagnosis of 
degenerative disc disease in the right knee, and establish a 
history of treatment.  An August 2003 VA MRI shows complete 
obliteration of the medial meniscus.  A January 2004 VA 
treatment report shows that the veteran reported having a 
pre-service right medial menisectomy.  The veteran reported 
that he was seen in service for knee popping, cracking, and 
increasing pain after exercises requiring extensive duck 
walking and heavy lifting.  The veteran's VA physician stated 
in the January 2004 report that the veteran had a long 
history of knee pain.   He had his right medial menisectomy 
at age 20 and his x-rays demonstrate longstanding changes 
with regard to that.  The VA physician stated that the rapid 
onset of his pain was possibly exacerbated by his duck 
walking and strenuous activity on the knee without any 
meniscus.  

New evidence submitted by the veteran indicates possible 
aggravation of a pre-existing right knee disability.  The 
Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a right knee disability.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened, and to this extent only, the 
appeal is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran has not yet been afforded a VA examination.  As 
noted above, service medical records show that the veteran 
had a right medial menisectomy prior to service.  He was seen 
on several occasions in service for right knee pain and joint 
effusion and was put on physical profile in January 1969 with 
a diagnosis of degenerative joint disease.  In a January 2004 
VA treatment report, the veteran's physician indicated that 
the rapid onset of the veteran's right knee pain was 
"possibly exacerbated" by in-service duck walking and 
strenuous activity on the knee without any meniscus.  In 
light of the foregoing, the Board finds that a VA examination 
is necessary to determine whether a current right knee 
disability is of service origin.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to identify all current right 
knee disabilities, and to determine the 
likelihood that any such identified 
disabilities are related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination. The examiner should review 
the entire claims file, to include service 
medical records and VA treatment records.  
The examiner should respond to the 
following:

a). Identify all currently diagnosed right 
knee disabilities;

b). State whether it is at least as likely 
as not that the veteran's preexisting 
right knee disability worsened in service, 
and if so, whether such increase/worsening 
was due to the natural progression of such 
disorder, or whether such worsening 
constituted chronic aggravation due to 
service.  If examiner should also indicate 
the likelihood that any currently 
diagnosed right knee disorder was 
otherwise incurred in service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record and 
should comment on the significance, if 
any, of the findings in the veteran's 
service medical records.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


